Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.79 Page 1 of 25
——*
ae ey
( Moret
Ma BG)

=| MICHIGAN.GOY

 

 

Michigan.gov Home ContactMDOC | OTISHelp | MDOC'sMostWanted | Glossary | Disclaimer | MODOC Home

BIOGRAPHICAL INFORMATION
MDOC Number: 162169
SID Number:
Name: DENNIS L WARD
Racial Identification: Black
Gender: Male
Hair: Black
Eyes: Brown
Height: 5' 10"
Weight:
Date of Birth:

DENNIS L WARD

Image Date: 1/8/2017

MDOC STATUS

Current Status:

Assigned Location:

Security Level:

ALIASES

SILK

DENNIS WARD

Prisoner

Lakeland Correctional Facility
II

DENNIS ALFRED WARD

DENNIS LONNIE ALFRED WARD

DENNIS LONNIE-ALFRED WARD

DENNIS LONNIEALFRED WARD

PRISON SENTENCES

ACTIVE

Sentence 1
Offense:

MCL#:
Court File##:
County:

Conviction Type:

Sentence 2
Offense:
MCL#:

Court File#:
County:

Conviction Type:

Weapons - Firearms - Possession by
Felon

750.224F / 769.12

09058530-FC-F

Muskegon

Plea

Robbery Armed
750.529 / 769,12
09058530-FC-F
Muskegon

Jury

09/28/2044
09/28/2086

Earliest Release Date:
Maximum Discharge Date:

MARKS, SCARS & TATTOOS

Scar- Left Chin
Scar- Upper Left Face

Tattoo- Upper Left Arm - Gertie L
Magett

Tattoo- Upper Right Arm - Ward,
Mother

Minimum Sentence: 10 years 0 months 0 days
Maximum Sentence:
Date of Offense:
Date of Sentence:

40 years 0 months
09/28/2009
06/29/2010

33 years 0 months 0 days
75 years 0 months
09/28/2009

06/29/2010

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:
Sentence @ase 1:19-cv-00612-PLM-RSK

~ Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 4

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 5

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 6

Offense:

MCL#:

Court File#:
County:
Conviction Type:

INACTIVE

Sentence 1

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Discharge Reason:

Sentence 2
Offense:

MCL#:

Court File#:
County:
Conviction Type:

Discharge Reason:

Sentence 3
Offense:

MCL#:

Court File#:
County:
Conviction Type:

Discharge Reason:

Sentence 4
Offense:

MCL#:

Court File#:
County:
Conviction Type:

Discharge Reason:

Sentence 5
Offense:

MCL#:
Court File#:

Robbery Armed
750.529 / 769.12
09058530-FC-F
Muskegon

Jury

Weapons - Felony Firearms

09058530-FC-F
Muskegon
Plea

Weapons - Felony Firearms
750,227BA
09058530-FC-F

Muskegon

Jury

Weapons - Felony Firearms

09058530-FC-F
Muskegon
Jury

Trespass - State Correctional Facility
750,552B / 769.12

06052739-FH-A

Muskegon

Plea

Offender Discharge

Controlled Substance-
Delivery/Manufacture Marijuana
333,74012D3 / 769.12

06052739-FH-A

Muskegon

Plea

Offender Discharge

Prisons - Bringing Contraband Into -
Conspiracy

800.2813 / 769.12

06052739-FH-A

Muskegon

Plea

Offender Discharge

Assault with Intent to Rob while Armed
750,89
81-3630 FYW

Berrien
Plea

Offender Discharge

Breaking & Entering a Building With
Intent

750,110
80 2380 FY-H

ECF No. 3-2 filed 08/05/19 PagelD.81

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:
Discharge Date:

Minimum Sentence:

Maximum Sentence:
Date of Offense:
Date of Sentence:
Discharge Date:

Minimum Sentence:

Maximum Sentence:
Date of Offense:
Date of Sentence:
Discharge Date:

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:
Discharge Date:

Minimum Sentence:

Maximum Sentence:
Date of Offense:

Page 3 of 25

years 0 months 0 days
75 years 0 months
09/28/2009
06/29/2010

2 years 0 months 0 days
2 years 0 months
09/28/2009

06/29/2010

2 years 0 months 0 days
2 years 0 months
09/28/2009

06/29/2010

2 years 0 months 0 days
2 years 0 months
09/28/2009

06/29/2010

1 year 3 months 0 days
15 years 0 months
12/11/2005

05/12/2006

02/09/2009

1 year 3 months 0 days

15 years 0 months
12/11/2005
05/12/2006
02/09/2009

1 year 3 months 0 days

15 years 0 months
42/11/2005
05/12/2006
02/09/2009

20 years 0 months 0 days
75 years 0 months
10/31/1981

06/21/1982

03/04/2005

2 years 0 months 0 days

10 years 0 months
07/14/1980
County TGASE 1:19-cv-0061BHEM-RSK ECF No. 3-2 fFIGATE RISES PagelD.s2 Pathe Ase25

Discharge Reason: Offender Discharge

PROBATION SENTENCES

ACTIVE

None

INACTIVE

None

SUPERVISION CONDITIONS

None

Michigan.gov Home | MDOC Home | Site Map | Escapee/Absconder Tips | State Web Sites Accessibility Policy | Privacy,
Policy | Link Policy | Security Policy,

Copyright © 2001-2019 State of Michigan

mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=162169 3/3
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.83 Page 5 of 25
3 gel |
Department of Corrections

VIDOC:

MICHIGAN.GOY

on ag pr aniee
, tells Ete!
\ 4 Official
Ee

 

 

Michigan.gov Home ContactMDOC | OTISHelp | MDOC'sMostWanted | Glossary | Disclaimer | MDOC Home
BIOGRAPHICAL INFORMATION
MDOC Number: 377117
SID Number: 0862502M
Name: WALTER NEAL JR
Racial Identification: Black
Gender: Male
Hair: Black
Eyes: Brown
Height: 5'9"
Weight:
Date of Birth:
WALTER NEAL JR
Image Date: 1/17/2017
MDOC STATUS
Current Status: Prisoner Earliest Release Date: LIFE
Assigned Location: Lakeland Correctional Facility Maximum Discharge Date: LIFE
Security Level: ll
MARKS, SCARS & TATTOOS
Mark- Lower Back Back
Scar- Left Abdomen
ALIASES
None Scar- Left Shoulder
PRISON SENTENCES
ACTIVE
Sentence 1
Offense: Criminal Sexual Conduct, 1st Deg Minimum Sentence: 35 years 0 months 0 days
(Relationship)
MCL#: 750,.520B1B Maximum Sentence: 100 years 0 months
Court File##: 0045327-FC Date of Offense: 01/21/2000
County: Muskegon Date of Sentence: 09/04/2001
Conviction Type: Nolo Contendere
Sentence 2
Offense: Criminal Sexual Conduct, 1st Deg Minimum Sentence: LIFE
(Relationship)
MCL#: 750.520B1B Maximum Sentence: LIFE
Court File#: 0045327-FC Date of Offense: 01/20/2000
County: Muskegon Date of Sentence: 09/04/2001

Conviction Type: Nolo Contendere

INACTIVE

None
PROBARSN:SENTENGHS M-RSK ECF No. 3-2 filed 08/05/19 PagelD.85 Page 7 of 25

ACTIVE

None

INACTIVE

None

SUPERVISION CONDITIONS

None

Michigan.gov Home | MODOC Home | Site Map | Escapee/AbsconderTips | State Web Sites Accessibility Policy | Privacy
Policy | Link Policy, | Security Policy

Copyright © 2001-2019 State of Michigan

mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=377 117

2/2
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.86 Page 8 of 25
Michigan's
foliar

 

 

Michigan.gov Home ContactMDOC | OTISHelp | MDOC'sMostWanted | Glossary | Oisclaimer | MDOC Home
BIOGRAPHICAL INFORMATION
MDOC Number: 209716
SID Number: 1442932K
Name: AUNDRA BECKEM
Racial Identification: Black
Gender: Male
Hair: Unavailable
Eyes: Brown
Height: 5'9"
Weight:
Date of Birth:
AUNDRA BECKEM
Image Date: 1/4/2017
MDOC STATUS

Current Status:
Assigned Location:
Security Level:

Prisoner
Lakeland Correctional Facility
Il

ALIASES

BECKEM BECK

ANDRA HAROLD BECKEM
AUNDRA BECKEM
AUNDRA H BECKEM

AUNDRA HAROLD BECKEM

PRISON SENTENCES

ACTIVE

Sentence 1

Offense: Criminal Sexual Conduct, 3rd Deg
(Force or Coercion)

MCL#: 750.52001B / 769.12

Court File#: 08057175-FH-B

County: Muskegon

Conviction Type: Nolo Contendere

Sentence 2

Offense: Assault with Dangerous Weapon
(Felonious Assault)

MCL#: 750,82 / 769.12

Court File#: 07055485-FH-A

County: Muskegon

Conviction Type: Plea

Sentence 3

Offense: Controlled Substance-Possess

05/18/2026
07/02/2064

Earliest Release Date:
Maximum Discharge Date:

MARKS, SCARS & TATTOOS

Scar- Head
Tattoo- Lower Right Arm - i

Tattoo- Right Arm

Minimum Sentence: 17 years 0 months 0 days
Maximum Sentence:
Date of Offense:
Date of Sentence:

50 years 0 months
09/30/2007
05/19/2009

Minimum Sentence: 2 years 9 months 0 days
Maximum Sentence:
Date of Offense:
Date of Sentence:

15 years 0 months
09/30/2007
04/21/2008

Minimum Sentence: 4 years 0 months 0 days
_mcu#:s Case 1:19-cv-006123 2 ENE SSH, ok, ND. 3-2 filed, OR/NSH2,.PagelD.88

Court File#: 9235265-FH

County: Muskegon

Conviction Type: Plea

Sentence 4

Offense: Controlled Substance-Delivery/Manf.,
Nar/Coc <50 Grams

MCL#: 333.74012A4

Court File#: 9031800-FH

County: Muskegon

Conviction Type: Jury

INACTIVE

None

PROBATION SENTENCES

ACTIVE

None

INACTIVE

None

SUPERVISION CONDITIONS

None

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:
Date of Offense:
Date of Sentence:

PaggehO Mortis

12/01/1992
02/25/1993

2 years 0 months 0 days

20 years 0 months
02/03/1990
06/05/1990

Michigan.gov Home | MDOC Home | Site Map | Escapee/AbsconderTips | State Web Sites Accessibility Policy | Privacy
Policy | Link Policy | Security Policy

Copyright © 2001-2019 State of Michigan
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.89 Page 11 of 25
ee toa kn “it oh PEE Relea
Vy DOC ; nen: hap ch sey H i rs Michigan's

ye weer
Department of Corrections ) Web Sito

 

Michigan.gov Home ContactMDOC | OTISHelp | MDOC’sMostWanted | Glossary | Disclaimer | MODOC Home

BIOGRAPHICAL INFORMATION

   

MDOC Number: 313838
SID Number: 1983093T
Name: JAMAL UMAR BUCHANAN
Racial Identification: Black
Gender: Male
Hair: Black
Eyes: Brown
Height: 541"
“£ Weight: 180 Ibs.
LS Date of Birth:
JAMAL UMAR BUCHANAN
Image Date: 3/13/2016
MDOC STATUS
Current Status: Prisoner Earliest Release Date: 11/16/2027
Assigned Location: Lakeland Correctional Facility Maximum Discharge Date: 09/02/2094

Security Level: I

MARKS, SCARS & TATTOOS

Body Piercing- Left Ear

ALIASES
~ . Scar- Center Right Arm - SCARS
"BIG JAMAL” CHESTI/L EYE/L KNEE
BIG JAMAL Scar- Chest
JAMAL OMAR BUCHANAN Scar- Left Eyebrow
JAMAL UMAR BUCHANAN Scar- Left Knee
JAMAL UMAR BUCHANAN SR. Scar- Left Leg

PRISON SENTENCES

ACTIVE
Sentence 1
Offense: Weapons - Firearms - Possession by Minimum Sentence: 4 years 0 months 0 days
Felon
MCL#: 750.224F / 769.12 Maximum Sentence: 20 years 0 months
Court File#: 09058015-FC-B Date of Offense: 09/20/2008
County: Muskegon Date of Sentence: 11/17/2009
Conviction Type: Nolo Contendere
Sentence 2
Offense: Home Invasion - ist Degree Minimum Sentence: 16 years 0 months 0 days
MCL#: 750.110A2 / 769.12 Maximum Sentence: 40 years 0 months
Court File#: 09058015-FC-B Date of Offense: 09/20/2008
County: Muskegon Date of Sentence: 11/17/2009

Conviction Type: Nolo Contendere
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.91 Page 13 of 25

Sentence 3

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 4

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 5

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 6
Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 7
Offense:

MCL#:

Court Filed:
County:
Conviction Type:

Sentence 8

Offense:

MCL#:

Court File#:
County:
Conviction Type:

INACTIVE

Sentence 1

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Discharge Reason:

Sentence 2

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Discharge Reason:

Safe Breaking
750,531B / 769.12
09058015-FC-B
Muskegon

Nolo Contendere

Weapons - Felony Firearms

09058015-FC-B
Muskegon
Nolo Contendere

Weapons - Felony Firearms
750,227BA
09058015-FC-B

Muskegon

Nolo Contendere

Weapons - Felony Firearms

09058015-FC-B
Muskegon
Nolo Contendere

Controlled Substance-Delivery/Manf.,
Nar/Coc <50 Grams

333.7401 2A4 / 769.11

06053338-FH-A

Muskegon

Plea

Uttering & Publishing
750,249
99-43989-FH
Muskegon

Plea

Police Officer, Resisting & Obstructing

750,479-8
00-44565-FH
Muskegon
Plea

Order Terminated, Continued on
Additional Order(s)

Rec. Stolen Property Over $100
750,535-A
98-42582-FH

Muskegon
Plea

Order Terminated, Continued on
Additional Order(s)

PROBATION SENTENCES

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:
Discharge Date:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:
Discharge Date:

16 years 0 months 0 days
40 years 0 months
09/20/2008

11/17/2009

2 years 0 months 0 days
2 years 0 months
09/20/2008

11/17/2009

2 years 0 months 0 days
2 years 0 months
09/20/2008

11/17/2009

2 years 0 months 0 days
2 years 0 months
09/20/2008

11/17/2009

1 year 6 months 0 days

40 years 0 months
05/21/2006
09/11/2006

1 year 3 months 0 days
14 years 0 months
08/06/1999

05/08/2000

1 year 0 months 0 days
2 years 0 months
04/05/2000

05/30/2000

06/19/2002

1 year 6 months 0 days
5 years 0 months
08/25/1998

04/25/2000

10/05/2004
ACTIVECASE 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.92 Page 14 of 25

None

INACTIVE

None

SUPERVISION CONDITIONS

None

Michigan.gov Home | MDOC Home | Site Map | Escapee/Absconder Tips | State Web Sites Accessibility Policy | Privacy
Policy | Link Policy | Security Policy

 

Copyright © 2001-2019 State of Michigan

mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=313838 3/3
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.93 Page 15 of 25
Prana © Of 25

a3

ete red

Official
Web Site

 

Michigan.gov Home Contact MDOC | OTISHelp | MDOC’sMostWanted | Glossary | Disclaimer | | MDOC Home

BIOGRAPHICAL INFORMATION

   

MDOC Number: 771655
SID Number: 3003425X
Name: SEMAJ RAMONE LAWSON
Racial Identification: Black
Gender: Male
Hair: Black
Eyes: Brown
Height: 575"
Weight: 151 Ibs.
if Date of Birth:
SEMAJ RAMONE LAWSON
Image Date: 6/30/2016
MDOC STATUS
Current Status: Prisoner Earliest Release Date: LIFE
Assigned Location: Lakelan rrectional Facility Maximum Discharge Date: LIFE

Security Level: i}

MARKS, SCARS & TATTOOS

Body Piercing- Left Ear

Body Piercing- Right Ear

Tattoo- Left Hand - forest ave 13 1/2
ALIASES

SEMA‘ RAMONE LAWSON Tattoo- Right Hand - gmb

PRISON SENTENCES

ACTIVE

Sentence 1

Offense: Homicide - Felony Murder Minimum Sentence: LIFE
MCL#: 750,316B / 769.10 Maximum Sentence: LIFE

Court File#: 09057431-FC-A Date of Offense: 01/08/2009
County: Muskegon Date of Sentence: 07/09/2010
Conviction Type: Jury

Sentence 2

Offense:
MCL#:
Court File#:
County:

Conviction Type:

Sentence 3
Offense:

MCL#:
Court File#:
County:

Conviction Type:

Weapons - Carrying Concealed
780.227 / 769.10
09057406-FH-A

Muskegon

Plea

Assault with Dangerous Weapon
(Felonious Assault)

750,82 / 769.10

09057406-FH-A

Muskegon

Plea

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

1 year 2 months 0 days
7 years 6 months
03/07/2008

07/09/2010

1 year 2 months 0 days

6 years 0 months
03/07/2008
07/09/2010
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.95 Page 17 of 25

‘Sentence 4
Offense: Weapons - Felony Firearms Minimum Sentence: 2 years 0 months 0 days
MCL#: 750,.227BA Maximum Sentence: 2 years 0 months
Court File#: 09057406-FH-A Date of Offense: 03/07/2008
County: Muskegon Date of Sentence: 07/09/2010
Conviction Type: Plea
INACTIVE
None
PROBATION SENTENCES
ACTIVE
None
INACTIVE
None
SUPERVISION CONDITIONS
None
Michigan.gov Home | MDOC Home | Site Map | Escanee/Absconder Tips | State Web Sites Accessibility Policy | Privacy

Policy | Link Policy | Security Policy
Copyright © 2001-2019 State of Michigan

mdocweb.state.mi.us/OTIS2/otis2profile.aspx?mdocNumber=77 1655

2/2
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.96 Page 18 of 25
MICHIGAN.GOV

Michigan's
if bee) Official
CE

 

 

Michigan.gov Home ContactMDOC | OTISHelp | MOOC’sMostWanted | Glossary | Disclaimer | MDOC Home

BIOGRAPHICAL INFORMATION
MDOC Number: 201603
SID Number: 1422459J
Name: SANDY HOLT JR
Racial Identification: Black
Gender: Male
Hair: Unavailable
Eyes: Brown
Height: 6° 0"
Weight: 145 Ibs

Date of Birth: Po

SANDY HOLT JR

Image Date: 9/26/2018

MDOC STATUS

Prisoner
Muskegon Correctional Facility

Current Status:
Assigned Location:
Security Level: Il

ALIASES

SANDY HOLT
SANDY SEAN HOLT

SANDY SEAN HOLT JR.

PRISON SENTENCES

06/30/2033
04/01/2097

Earliest Release Date:
Maximum Discharge Date:

MARKS, SCARS & TATTOOS

Other- Face - Freckles

ACTIVE

Sentence 1
Offense: Robbery Armed
MCL#: 750.529 / 769.12
Court File#: 02047915-FC-B
County: Muskegon
Conviction Type: Jury

Sentence 2

Offense: Break & Enter Blding With Intent
MCL#: 750.110-A

Court File#: 9436899-FH

County: Muskegon

Conviction Type: Plea

Sentence 3

Offense: Breaking & Entering a Building With
Intent - Attempt

MCL#: 750,110 / 769.10

Court File#: 89-30976-FH

County: Muskegon

Conviction Type: Plea

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:

Date of Offense:
Date of Sentence:

30 years 0 months 0 days
90 years 0 months
07/15/2002

07/01/2003

3 years 0 months 0 days
10 years 0 months
04/10/1994

10/13/1994

3 years 0 months 0 days

7 years 6 months
05/04/1989
01/07/1991
Sentence 1

Offense: Breaking & Entering a Building With Minimum Sentence:
Intent - Attempt

MCL#: 750.110 Maximum Sentence:

Court File#: 87-29440-FH Date of Offense:

County: Muskegon Date of Sentence:

Conviction Type: Plea Discharge Date:

Discharge Reason: Order Terminated, Continued on

Additional Order(s)

PROBATION SENTENCES

ACTIVE

None

INACTIVE

None

SUPERVISION CONDITIONS

None

INACTIVEase 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.98 Page 20 of 25

2 years 0 months 0 days

5 years 0 months
10/28/1987
06/07/1989
10/20/1992

Michigan.gov Home | MDOC Home | Site Map | Escapee/Absconder Tips | Stale Web Sites Accessibility Policy. | Privacy

Policy | Link Policy | Security Policy
Copyright © 2001-2019 State of Michigan
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.99 Page 21 of 25
MIDOC:

Department of Corrections

ile A cleiy

mr) Michigan's
C3 roy Ter

ec)

 

Michigan.gov Home

Contact MDOC |

OTIS Help | MDOC'sMost Wanted | Glossary |

BIOGRAPHICAL INFORMATION

MDOC Number:
SID Number:
Name:

Racial Identification:
Gender:

Hair:

Eyes:

Height:

MDOC Home

193803
1300115T
DANDREE BLACK

Black
Male
Black
Black
5' 6"

   

Weight:
Date of Birth:

DANDREE BLACK

Image Date: 11/12/2018

MDOC STATUS
Current Status: Prisoner Earliest Release Date: 03/12/2023
Assigned Location:

G, Robert Cotton Correctional Facility Maximum Discharge Date: 01/01/2059
|

Security Level:

ALIASES

DBLACK

DANDRE BLACK

DANDREA BLACK MARKS, SCARS & TATTOOS
DONDRE BLACK None

PRISON SENTENCES

ACTIVE

Sentence 1

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 2

Offense:

MCL#:

Court File#:
County:
Conviction Type:

Sentence 3
Offense:

MCL#:

Court File#:
County:
Conviction Type:

Assit w/Int Gr Bod Hrm Less Murder
750.84 / 769.12

11060803-FH-B

Muskegon

Jury

Unlawfully Driving Away an Automobile
i /! 769.10

9701298FH

Kent

Plea

Prisons - Prisoner Possessing
Contraband

800.2814
91-S-82-FH
Montcalm
Plea

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:

Minimum Sentence:

Maximum Sentence:
Date of Offense:
Date of Sentence:

11 years 0 months 0 days
40 years 0 months
07/03/2011

03/13/2012

2 years 0 months 0 days
6 years 0 months
01/24/1997

07/21/1997

0 years 4 months 0 days

5 years 0 months
02/22/1991
06/07/1991
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.101

. Sentence 4

Offense: Robbery Unarmed

MCL#: 750,530 / 769.10

Court File#: 8742428FC

County: Kent

Conviction Type: Plea

INACTIVE

Sentence 1

Offense: Receiving Stolen Property
MCL#: 750,535

Court File#: 8640530FH

County: Kent

Conviction Type: Plea

Discharge Reason: Order Terminated, Continued on

Additional Order(s)

PROBATION SENTENCES

ACTIVE

None

INACTIVE

None

SUPERVISION CONDITIONS

None

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:

Minimum Sentence:
Maximum Sentence:
Date of Offense:
Date of Sentence:
Discharge Date:

Page 23 of 25

4 years 0 months 0 days
22 years 6 months
07/05/1987

05/03/1988

2 years 0 months 0 days
5 years 0 months
09/28/1986

07/08/1987

10/26/1990

Michigan,gov Home | MDOC Home | SiteMap | Escapee/Absconder Tips | State Web Sites Accessibility Policy. | Privacy
Policy | Link Policy | Security Policy

Copyright © 2001-2019 State of Michigan
Case 1:19-cv-00612-PLM-RSK ECF No. 3-2 filed 08/05/19 PagelD.102 Page 24 of 25
 

Board Minutes (Yearty)

Siete Me Mart eee m Ti sog
(Yearty)

Community Development
Committee Minutes (Yearty)

Courts & Public Safety Committee
Minutes (Yearty)

Human Services Committee
Minutes (Yearly)

Solid Waste Planning Commission
UC eee wer 11"8 |

Perec Oe em ii leey
(Yearly)

Water Policy Board Minutes
eel)

COE eR uD Cem Olu
Minutes (Yearly)

 

County Government VisitingMuskegon Doing Business

Home> Staff Directory
Kathy Tharp
Administration
Title. Execute Assistant to the County Administrator
Phone
Email Kathy Tharp

Return to Staff Directory

ae

How can we help you?

 
